 


110 HR 2487 IH: To provide for an additional place of holding court in the western district of Washington.
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2487 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Baird introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for an additional place of holding court in the western district of Washington. 
 
 
1.Additional place of holding courtSection 128(b) of title 28, United States Code, is amended by striking and Tacoma and inserting Tacoma, and Vancouver.   
 
